DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Horneber on 06/10/2022.
The application has been amended as follows: 
A.	Amend claims 10 – 16, 18, 24 and 26.
10. (Currently Amended) An anchor to secure an intervertebral cage, the anchor comprising:
a clip adapted to be inserted into a main body of the intervertebral cage through a front face of the intervertebral cage;
an upper spike pivotably coupled to the clip via a clip coupling pin and unfolded to protrude to the outside of a top surface of the main body through the insertion of the clip, wherein the upper spike includes a first set of arms extending from an upper blade; and
a lower spike pivotably coupled to the clip via the clip coupling pin and unfolded to protrude to the outside of a bottom surface of the main body through the insertion of the clip, wherein the lower spike includes a second set of arms extending from a lower blade,
wherein the first set of arms are disposed outbound of the second set of arms along a longitudinal axis of the clip coupling pin.
11. (Currently Amended) The anchor of claim 10, wherein the upper spike includes [[an]] the upper blade comprising an end forming a pointed end surface.
12. (Currently Amended) The anchor of claim 11, wherein the first set of arms of the upper spike are inclined downward from both sides of the upper blade 
13. (Currently Amended) The anchor of claim 12, wherein the upper spike includes fastening holes disposed at respective ends of the first set of arms, the fastening holes adapted to receive the clip coupling pin.
14. (Currently Amended) The anchor of claim 10, wherein the lower spike includes [[a]] the lower blade comprising an end forming a pointed end surface.
15. (Currently Amended) The anchor of claim 14, wherein the second set of arms of the lower spike are inclined upward from both sides of the lower blade 
16. (Currently Amended) The anchor of claim 15, wherein the lower spike includes fastening holes disposed at respective ends of the second set of arms, the fastening holes adapted to receive the clip coupling pin.
18. (Currently Amended) The anchor of claim 10, wherein each arm of the second set of arms is positioned between the clip and a corresponding arm of the first set of arms.
24. (Currently Amended) A bone anchor mechanism comprising:
a clip adapted to be received within an intervertebral implant;
a first spike including a first blade forming a pointed end surface and two first curved arms, each first curved arm terminating in a first pivot hole;
a second spike including a second blade forming a pointed end surface and two second curved arms, each second curved arm terminating in a second pivot hole; and
a coupling pin extending through each pivot hole to pivotably couple the first spike and the second spike to the clip, 
wherein each arm of the two second curved arms is located interior to each arm of the two first curved arms.
26. (Currently Amended) The bone anchor mechanism of claim 24, wherein each arm of the two second curved arms is positioned between the clip and a corresponding arm of the two first curved arms 
B.	Cancel claim 17.
C.	Allow claims 10 – 16 and 18 – 29.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Dinville et al. (US Pub. 2013/0041408 A1), which discloses a related anchor [abstract, Figs 45 – 46] having upper and lower spikes (253 and 254), clip (256, 257 and/or 255), coupled via pin (250). However, Dinville does not disclose all the limitation of the claims as currently amended, generally directed to the structural correlation between the claimed components of the anchor. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL S HANNA/Primary Examiner, Art Unit 3775